DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/3/2022 is acknowledged. Claims 12-15, 18 and 2021 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Sequence Requirement
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Figures.  See MPEP § 2422.02.  In the instant application, a sequence identifier must be used for amino acid sequences of 4 or more residues at least 4 of which are specifically defined.  Sequences with at least 4 consecutive amino acids listed are shown in Figures 1D, 1E, 1G and 1H.  Reference may be made to a unique SEQ ID NO: or to a fragment of an existing sequence, e.g., amino acids _ to _ of SEQ ID NO:_.
Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,822,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to an antibody that binds TL1a in the epitope comprising Arg32, Arg85 and Gly53, as well as antibody that has a variable heavy chain (VH) at least 95% identical to SEQ ID NO:186 and a variable light chain (VL) at least 95% identical to SEQ ID NO:199 or that binds the same epitope as an antibody with the VH/VL of SEQ ID NO:186/199 are anticipated by the species of TL1a-binding antibody set forth in the patented claims, e.g., an antibody comprising VH CDR1-3 of amino acids 31-35, 50-66 and 99-108 of SEQ ID NO:186 and VL CDR1-3 of amino acids 23-36, 53-58 and 91-200 of SEQ ID NO:199, respectively.


Claims 2-11, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-16 and 19-21 of U.S. Patent No. 11,220,549 B2 (‘549). Although the claims at issue are not identical, they are not patentably distinct from each other because the anti-TL1a antibody used in the methods of ‘549 is the same as that claimed, i.e., has a VH/VL of SEQ ID NO:186/199.  Both the patent and instant claims also have limitations wherein the antibody comprises an IgG1 heavy chain constant domain and lambda light chain constant domain. Even though the patent claims are drawn to a method instead of the antibody, the antibody therein still anticipates the instantly claimed antibody.  The patent and current application do not share a common assignee and have different inventive entities but several common joint inventors.



Claims 2, 3, 5, 9-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. US 10,138,296 B2 (‘296) as evidenced by the instant specification on p. 178, lines 12-15. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent ant instant application claim an anti-TL1A antibody.  The VL are identical (SEQ ID NO:4 and 199 of the patent and instant application, respectively) and the VHs differ by a single amino acid in CDR2 (N56Y, see col. 38, line 45, of ‘296, SEQ ID NO:3 and 186 of the patent and instant application, respectively). Both antibodies inhibit the binding of TL1a to DR3.  Both comprise a human IgG1 heavy chain constant region and light chain lambda constant region (instant claims 9-11, and claim 15 of ‘296). Both claim compositions comprising the antibody and a carrier (instant claim 17, and claim 4 of ‘296).
Because the instant specification teaches that arginine amino acids at positions 32 and 85 of TL1a are involved in its binding to DR3, and the residues are adjacent to each other in the three-dimensional conformation of TL1a, it reasonably appears that an antibody which binds TL1a and inhibits the binding of TL1a to DR3 inherently binds a TL1a epitope comprising both Arg32 and Arg85.  


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 95%”, and the claim also recites “at least 97%, at least 98%, or at least 99%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is drawn to an antibody or antigen binding domain thereof that specifically binds to TL1a and binds an epitope comprising arginine at position 32 (R32) of SEQ ID NO:202 (human TL1a). Dependent claim 3 specifies the epitope further comprises R85, and in dependent claim 4 the epitope further comprises glycine at position 53 (G53). Claim 5 depends from claim 2 and is drawn to the antibody or antigen binding domain which specifically binds TL1a and has a variable heavy and variable light chain the sequence each of which is at least 95% identical to SEQ ID NOs:186 and 199, respectively, as elected. Claims 6-8 recite the substitutions of the above epitope locations with an alanine, wherein the antibody or antigen binding domain binds the human TIL1a comprising SEQ ID NO:202 at a level at least 75% lower than the level when there is no substitution. Claim 19 is drawn to an antibody or antigen binding fragment thereof that specifically binds the same epitope as an antibody comprising a VH and VL comprising, respectively, SEQ ID NO:186 and 199.  Claims 9-11 depend from claim 2 and further describe the heavy and light chain constant regions.  
While there are antibodies disclosed that bind human TL1a and in doing so bind an epitope comprising R32 and R85, explicitly C320, C320-168 and C320-179, other antibodies did not (1B4 and 16H2, p. 178, lines 4-11). Antibody C320 also appeared to bind G53 in TL1a, because mutating that position significantly reduced binding of the polyclonal antibody (paragraph bridging pp. 177-178).  There are four amino acid differences between C320 and C320-168 (SEQ ID NO:42 v. 181):one in framework region (FR) 2, and one conservative substitution CDR2 and two in CDR3.  C320-179 (SEQ ID NO:186) has the above differences with C320 and additionally four substitutions in FR3 (see Table 2).  
Figure 5A shows that none of the three C320 derived antibodies tested significantly bound the TL1a mutein with the R32A substitution in SEQ ID NO:202; however, antibodies 1B4 and 16H2 did. The same was found for binding to the TL1a R85A and the R32A-R85A muteins. This unique specificity is supported by the statement in the specification (p. 175, lines 13-15). “DR3 and DcR3 have been shown to compete for binding to TLla. Therefore it was unexpected that antibodies have been isolated with specificity, targeting an epitope on TLla that is neutralizing for DR3, but not DcR3.” It was found by using a TF-1 cell line potency assay with antibodies identified by phage display that (p. 174, lines 14-15), “These data demonstrate that while antibodies can be isolated that bind to TLla, only a limited subset of these antibodies have the specificity required to functionally inhibit TLla activity.” This shows that TL1a antibodies meeting the functional requirements of the instant claims are not common.
For those claims that do not require the 6 CDRs of SEQ ID NO:186 and 199, but instead encompass variants thereof, the prior art shows that changes in antibody CDR amino acids and amino acids outside the CDRs can affect binding properties.  For example, Chen et al. (EMBO J., 14 (12): 2784-2794, 1995, cited in the IDS filed 5/14/21) teach that the substitution of a single amino acid in VH CDR2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I).  The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  Other amino acid changes in antibodies produced only small or insignificant changes in binding affinity. The prior art shows that the complexity of antigen binding and affinity by antibodies is high. Similarly, Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001, cited in the IDS filed 5/14/21) showed with the crystallographic structure of an anti-estradiol antibody complex that although heavy chain CDR3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs).  MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 5/14/21) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). In Table 7 and page 179, lines 14-17, of the specification it is shown that the single amino acid substitution N73D represented in antibody C320-4 abolished expression.
Changing even one amino acid in a CDR, particularly heavy chain CDR3 is unpredictable. There is no limitation in the claims restricting where or what the differences in the antibodies or antigen binding domains thereof may be. While the specification discloses variants of C320, it is unclear which antibodies block binding of TL1a to DR3 with a few exceptions and, more specifically, have the function as required by claims 6-8. Also, even though methods of isolating antibodies which bind the same epitope as C320-179 (Example 8), this does not provide written description of that broad genus.  Further, the prior art shows the variability of antibody structures possible that bind the same epitope. For example, Nair et al. (J. Immunol. 168:2371-2382, 2002) identified three distinct antibodies that recognized the same epitope, a peptide antigen (p. 2371, beginning of col. 2), yet haddifferent structures both within and outside the CDRs (Fig. 1).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…”  Very limited and structurally similar antibodies which bind TL1a are disclosed.  It is unclear if all or most antibodies which bind TL1a and inhibit its binding to DR3 also necessarily bind an epitope comprising amino acids identified in claims 2-4.  If not, then the specification has not provided a structure-function correlation so that the skilled artisan could readily envision the broadly claimed genus.
Therefore, only the TL1a antibody comprising the set of 6 CDRs of SEQ ID NO:186 + 199, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).




Claim 1-4, 6-11, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the TL1A binding antibodies or antigen binding domains thereof comprising the three VH and VL CDRs of SEQ ID NO:186 and 199, respectively, does not reasonably provide enablement for other antibodies or antigen-binding domains thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Claim 2 is an independent claim drawn to an antibody or antigen binding domain thereof which specifically binds to TL1a and binds an epitope on TL1a comprising arginine 32 of SEQ ID NO:202. This and dependent claims 3-4, 6-11 17 and 19 have no recited antibody structure and encompasses any antibody that has these binding properties.  These are single means claims, which as discussed in MPEP 2164.08 is “where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. Although the court in Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) did not decide the enablement issue, it did suggest that a claim directed to all DNAs that code for a specified polypeptide is analogous to a single means claim.” 
The specification has not disclosed a generic structure one skilled in the art would reasonably expect to have the required binding properties. While Figures 1E and 1F show consensus sequences based on C320 antibody VH and VL domains, whether these antibodies have the required function is not disclosed.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences, which maintain the required CDR conformations, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even small changes in structure can significantly affect function. For example, Chen et al. (EMBO J., 14 (12): 2784-2794, 1995, cited in the IDS filed 5/14/21) teach that the substitution of a single amino acid in VH CDR2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I).  The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. Other amino acid changes in antibodies produced only small or insignificant changes in binding affinity. The prior art shows that the complexity of antigen binding and affinity by antibodies is high. Similarly, Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001, cited in the IDS filed 5/14/21) showed with the crystallographic structure of an anti-estradiol antibody complex that although heavy chain CDR3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs).  MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 5/14/21) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). Also, the prior art shows the variability of antibody structures possible that bind the same epitope. For example, Fadeel et al. (Intl. Immunol. 9(2):201-209, 1997, p. 207) found four distinct antibodies that bound the same linear epitope on Fas/Apo-1 protein; however, one induced apoptosis, one blocked the apoptosis induced by the first antibody without itself inducing apoptosis, and the other two had no effect.  
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to structure, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to antibody structure, the limited working examples of antibodies which are all highly structurally similar (e.g., C320 family), and the limited guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the invention commensurate in scope with the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claim(s) 2, 3 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,642,741 B2 (cited in the IDS filed 5/14/21) as evidenced by the instant specification on p. 178, lines 12-15.
US 8,642,741 disclose TL1a blocking antibodies.  Looking at two antibodies in particular, H4H1752P and H4H1805N, it was shown that both strongly block the binding of DR3 and DcR3 to TL1a (col. 30, lines 56-63).  Also taught are the antibodies added to human CD4+ T cells in a final concentration of 1 µ/ml and, therefore, necessarily in a composition comprising a TL1a and a suitable carrier (col. 33, lines 13-51).
Because the instant specification teaches that arginine amino acids at positions 32 and 85 of TL1a are involved in its binding to DR3, and the residues are adjacent to each other in the three-dimensional conformation of TL1a, it reasonably appears that an antibody which binds TL1a and inhibits the binding of TL1a to DR3 inherently binds a TL1a epitope comprising both Arg32 and Arg85, absent evidence to the contrary.  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is noted in Clark et al. (MABS, 10(4):664-677, 2018, cited in the IDS filed 8/3/22, see p. 671, col. 2, first paragraph), “One of the limitations of using rat models is that it is not possible to examine the therapeutic potential of preferential blockade of DR3 over DcR3 by C03V [antibody] as there is no evidence that rats (or mice) have DcR3.25”
Yang et al. (Cane. Res. 64:1122, 2004, IDS filed 5/14/21) does not anticipate or make obvious the TLla-binding protein because the anti-TLla antibody was made against amino acids 61-80 of TL1A, which does not comprise amino acids 32 or 85 of TLla which Applicants propose are necessary for binding to DR3 without binding to DcR3 (e.g., instant Example 5).
Zhan et al. (Biochem. 48:7636-45, 2009, IDS filed 5/14/21) teach analysis of the TLlA:DcR3 complex through amino acid mutation and crystal structure examination. Amino acids E53-E55, G57, E174, Y121 and K173-K176 in TL1A (corresponding to amino acids 49, 51, 53, 170, 117 and 169-172 of instant SEQ ID NO:202) appear to be important for binding to DcR3 (Fig. 6; p. 7643, col. 2, paragraph 2; and p. 7644, col. 1, paragraph 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 14, 2022